 PLUMBERS LOCAL 60 (ITMC CORP )401Local Union No. 60, United Association of Journey-men and Apprentices of the Plumbing and Pipe-fitting Industry of the United States andCanada, AFL-CIO and ITMC Corp. Case 15-CB-3354August 10,, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn June 23, 1988, Administrative Law JudgeWilliam N Cates issued the attached decision TheRespondent filed exceptions and a supportingbrief,1 and the General Counsel filed limited excep-tions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and OrderThe judge found that the Respondent violatedSection 8(b)(1)(B) of the Act by preferring chargesagainst, expelling from membership, and finingDonald R Bennett, Henry Duchmann, and John CHeard in order to restrain their employer, ITMCCorp. in the selection of its representatives for thepurpose of collective bargaining or the adjustmentof grievances For the reasons set forth below, weadopt the judge's findings of violations regardingthe Union's conduct in disciplining Bennett andHeard With respect to Duchmann, however, wereverse the judge and find that he was not a repre-sentative for the purpose of collective bargainingor the adjustment of grievances within the meaningof Section 8(b)(1)(B) Accordingly, we find belowthat the discipline the Union imposed on Duch-mann did not violate the Act1 The evidence concerning Bennett's andHeard's 8(b)(1)(B) status shows that both workedas site superintendents for the Employer on differ-ent construction projects In this capacity, theywere the Employer's senior officials at their respec-tive worksites, exercised the authority to hire, fire,lay off, and discipline employees, determined theneed for and selected employees to work overtime,and regularly adjusted employee complaints about,inter aim payroll matters Although the complaintsBennett and Heard resolved were not technicallycontractual grievances, this was only because in theEmployer's nonunion operations there was no col-' The Respondent thereafter submitted two letters citing recentlyissued Board decisionslective-bargaining agreement covering the employ-ees they supervised Critically, disputes over pay-roll matters are exactly the types of disputes thatwould most likely be contractual grievances ifthere was a collective-bargaining agreement in ex-istence 2 In these circumstances, we affirm thejudge's findings that Bennett and Heard as the Em-ployer's site superintendents were 8(b)(1)(B) repre-sentatives for the adjustment of employees' griev-ances 3In addition to the above showing, the SupremeCourt in Electrical Workers Local 3404 also re-quired evidence that a union sought to establish acollective-bargaining relationship at that time withthe supervisor-member's employer to support afinding that the union had coerced the employer inthe selection of its 8(b)(1)(B) representatives by dis-cipline taken against the supervisor-member Here,before the picketing commenced at the jobsiteswhere Bennett and Heard worked, the Respondentunsuccessfully attempted to organize the employeesand also made repeated demands, which the Em-ployer rejected, that the Employer execute a con-tract with it Further, the Respondent, as the judgefound, continued to seek recognition from the Em-ployer after the picketing began Although the Re-spondent subsequently ceased picketmg and in-formed the Regional Office in wntmg that it dis-claimed any interest m representing the Employer'semployees, we agree with the judge that the dis-claimer came too late to nullify a finding that theRespondent had a recognitional objective here Inso concluding, we stress that before the Respond-ent made its disclaimer it had filed internal unioncharges against Bennett and Heard for refusing tohonor its picket lines and had tried them for engag-ing in this alleged misconduct 5 Thus, we find thatthe Respondent was presently seeking recognitionfrom the Employer at the time that it commenceddisciplinary action against Bennett and Heard 62 See Operating Engineers Local 101 (St Louis Bridge), 297 NLRB 485(1989) In these circumstances, we find it unnecessary to rely on thejudge's finding to the extent It can be read to indicate that the adjustmentof any personal complaints would qualify the adjuster as an 8(bX1)(B)grievance adjuster'Based on our finding that Bennett and Heard were 8(b)(1)(B) griev-ance adjusters, we find it unnecessary to pass on the judge's further find-ings that they also served as collective-bargaining representatives for theEmployer4 NLRB v Electrical Workers IBEW Local 340, 481 US 573, 589-590(1987)6 The judge erroneously found that the Respondent's imposition of dis-cipline on Bennett and Heard also preceded its disclaimer here Althoughit is clear that both the Union's decision to fine and expel these supervi-sor-members and the International Union's subsequent approval of thisdiscipline occurred after the Respondent submitted the disclaimer, weagree with the judge that the coercive effect of the Respondent's actionagainst Bennett and Heard had already been effectuated by this time6 For this reason, we find that the present situation is distinguishablefrom the decision in Plumbers Local 198 (Delta Mechanical), 292 NLRBContinued299 NLRB No 54 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFinally, we agree with the judge that the Re-spondent's conduct in fining and expelling these su-pervisor-members for working behind its picketline and thus failing to support its recognitional de-mands was unlawful. In Electrical Workers, above,the Supreme Court reiterated its holding in Ameri-can Broadcasting7 that a union violated Section8(b)(1)(B) by disciplining supervisors who crosseda picket line during a strike to perform only theirregular supervisory duties, including the adjust-ment of grievances. There is no evidence in thiscase that Bennett or Heard performed "more than[a] minimal amount of rank-and-file work" after thepicketing began.8 Further, it is clear that duringthis period Bennett and Heard continued to super-vise hourly employees in the same manner thatthey had before the picketing started. Because theRespondent has fined Bennett and Heard for cross-ing its picket line to perform only their regular su-pervisory and grievance duties, we conclude thatthe Respondent's discipline of these supervisor-members would tend to have an adverse effect ontheir future performance as grievance adjustersand, therefore, would unlawfully coerce their em-ployer in violation of Section 8(b)(1)(B) of theAct.82. Regarding Duchmann's status as an 8(b)(1)(B)representative, the evidence shows that he workedas an estimator for the Employer preparing bids,executing contracts on the Employer's behalf rang-ing from a few dollars to $700,000, and coordinat-ing work with various subcontractors whom theEmployer utilizes.' • Duchmann, who has hired806 (1989), in which the Board found that the respondent union hadabandoned its recogmitional efforts before the time of the alleged unfairlabor practices. This case is also distinguishable from Carpenters DistrictCouncil of Dayton (Concourse Construction), 296 NLRB 402 (1989), inwhich the Board found insufficient evidence to establish that the unionwas presently seeking recognition because the union did nothing morethan picket with signs stating that the employer had no contract with it.In this case, by contrast, the Respondent's picketing was accompanied byexplicit demands for recognition which it repeatedly made.7 American Broadcasting i Writers Guild, 437 U.S. 411 (1978).Columbia Typographical Union 101 (Washington Post), 242 NLRB1079, 1080 (1979). Indeed, there is no evidence that Heard performed anybargaining unit work at that time. Although Bennett testified that on oneoccasion he did about 30 minutes of unit work when he thought that anemployee's safety was at stake, this is insufficient to warrant a findingthat Bennett performed "a more than minimal amount of rank-and-filework" under the standard set forth in Columbia Typographical Union 101.9 In this regard, we find merit in the General Counsel's exception tothe judge's failure to include as part of his recommended remedy andOrder provisions requiring the Respondent to withdraw its petition filedwith the International Union's general executive board for approval ofthe Respondent's disciplinary actions against Bennett and Heard, and torequest the International Union to rescind its approval of the Respond-ent's discipline of them and to remove all references from its records per-taining to such discipline. Accordingly, we shall include provisions in ourremedy and Order directing the Respondent to take this affirmativeaction.10 Duchmann and another estimator worked under the vice presidentof estimating.employees on projects for which he is responsible,testified that he does not have any grievance ad-justment duties for the Employer.On the day the Respondent began picketing theEmployer, Duchmann was present at the TennecoOil Refinery jobsite for a walk through and a meet-ing with Project Superintendent Bennett on mattersunrelated to the Union's picketing. Bennett and therank-and-file employees did not immediately enterthe refinery area to perform their jobs. Instead,they gathered at a restaurant across the street fromthe jobsite where Duchmann met with Bennett.The Union's International organizer Phil Miller,and its business manager, Bunny Jaeger, were alsopresent in the restaurant that morning. WhenDuchmann saw the union officials, he asked themwhat was going on and how long the picketingwould last. Miller replied more than once that theRespondent would continue its job action until theEmployer signed a collective-bargaining agree-ment. Duchmann and Miller then engaged in an ar-gument about whether the Respondent in somecases had agreed to contracts which provided forwage rates lower than those in its standard areacontract. When Ian Foster, who was then the Em-ployer's vice president of construction, arrived atthe jobsite, he told Duchmann and Bennett that hewanted to meet with the rank-and-file employees inthe Employer's offices at the jobsite. Miller theninformed Duchmann that the Respondent wantedto be present and represent the employees at anysuch meeting conducted by the Employer. Duch-mann replied that the union officials would not bewelcome at this meeting because of their conductduring an earlier meeting at the Employer's offices.A majority of the affected employees subsequentlyattended the Employer's meeting even though theRespondent's officials were not present.Thereafter, and subsequent to the institution ofthe Respondent's disciplinary proceedings againsthim, Duchmann was one of six management offi-cials" who attended a meeting the Employer heldabout the Respondent's bargaining demands. Afterdiscussion of the "pluses and minuses" of the Re-spondent's demands during which each participantstated his opinion of whether the Employer shouldsign the contract, these managers, including Duch-mann, voted unanimously to remain nonunion."All the managers' votes at the meeting carriedequal weight. The Employer then informed the Re-spondent about this decision."The others were the Employer's president, vice president of sales,vice president and secretary-treasurer, vice president of estimating, andvice president of construction.12 For some reason, the vice president of sales did not vote. PLUMBERS LOCAL 60 (ITMC CORP )403Although acknowledging that Duchmann's par-ticipation in collective bargaining "was somewhatminimal," the judge found that it was nonethelesssufficient to establish that he acted as the Employ-er's representative for the purpose of collectivebargaining within the meaning of Section8(b)(1)(B) The judge concluded, without support-ing case citation, that "[o]ne only needs to state aposition with an eye toward reaching an agreementor resolving a dispute in order to be found to beengaging in collective bargaining" and that Duch-mann fit that descnption He concluded so, basedon the evidence of Duchmann's discussion withJaeger and Miller when the picketing commencedand his participation in the management vote toreject the Respondent's contract demandsContrary to the judge, we do not find that thereis sufficient evidence here to support a findingunder Section 8(b)(1)(B) that Duchmann served asa collective-bargaining representative for 8(b)(1)(B)purposes In this regard, we stress that Duchmann'smeeting at the restaurant with the two union offi-cials appears to have been simply happenstance andamounted to nothing more than a discussion amongthem about the picketing, which clearly was amatter of mutual interest, rather than any kind ofcollective-bargaining negotiations Similarly, theensuing argument between Duchmann and UnionRepresentative Miller and Duchmann's rejection ofthe Union's request that it be present when theEmployer met with its employees do not establishthat Duchmann was a collective-bargaining repre-sentative for the Employer Thus, we find that thejudge's reliance on this chance meeting to establishDuchmann's 8(b)(1)(B) status was misplaced Weare left then only with Duchmann's participation inthe management meeting at which the Respond-ent's bargaining demands were discussed Althoughthe judge, in finding that Duchmann was an8(b)(1)(B) representative for the Employer, reliedon evidence showing Duchmann's participation inthe management decision to reject the Respond-ent's contract demands, we do not consider wheth-er this activity was sufficient to demonstrate Duch-mann's alleged 8(b)(1)(B) authority because themanagement vote, the sole possible evidence of theexistence of such authority, only occurred after theRespondent had commenced its disciplinary pro-ceedings against Duchmann The record is void ofany such alleged authority as being demonstratedprior to the institution of those proceedings Insuch circumstances, we do not agree with thejudge that the General Counsel has demonstratedhere that Duchmann possessed 8(b)(1)(B) statusAccordingly, we find that the Respondent did notviolate the Act by disciplining Duchmann and weshall dismiss this allegation of the complaintCONCLUSIONS OF LAW1 ITMC is an employer engaged in commerceand is a business affecting commerce within themeaning of Section 2(2), (6), and (7) of the Nation-al Labor Relations Act2 Local Union No 60, United Association ofJourneymen and Apprentices of the Plumbing andPipefittmg Industry of the United States andCanada, AFL-CIO is a labor organization withinthe meanmg of Section 2(5) of the Act3 Donald R Bennett and John C Heard were atall times matenal here employer representatives ofITMC Corp within the meaning of Section8(b)(1)(B) of the Act4 By preferring charges against Donald R Ben-nett and John C Heard, by imposing a fine of$2000 against them, and by expelling them frommembership, the Respondent Union has restrainedand coerced ITMC Corp in the selection of itsrepresentatives for the purposes of collective bar-gaining or the adjustment of grievances and there-by has engaged in unfair labor practices within themeaning of Section 8(b)(1)(B) of the ActTHE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct Specifically, we shall order that the Respond-ent rescind and remove from its records all discipli-nary action brought against Donald R Bennett andJohn C Heard, including refunding any fines theymay have paid to the Respondent, and notify themin writing that this has been doneWe shall also order that the Respondent with-draw its petition filed with the InternationalUnion's general executive board for approval ofthe Respondent's disciplinary actions against Ben-nett and Heard, and request the InternationalUnion to rescind its approval of the Respondent'sdiscipline of these members and to remove all ref-erences to such discipline from its recordsORDERLocal Union No 60, United Association of Jour-neymen and Apprentices of the Plumbing andPipefittmg Industry of the United States andCanada, AFL-CIO, its officers, agents, and repre-sentatives, shall1 Cease and desist from(a) Restraining or coercing ITMC Corp in theselection of its representatives for the purposes of 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcollective bargaining or the adjustment of griev-ances by preferring charges against, conductingtrials, fining, expelling, or otherwise discipliningDonald R Bennett and John C Heard in an effortto obtain a collective-bargaining agreement fromITMC Corp(b) In any like or related manner restraining orcoercing ITMC Corp in the selection of its repre-sentatives for the purposes of collective bargainingor the adjustment of grievances2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Rescind and remove from its records all dis-ciplinary action taken against Donald R Bennettand John C Heard, including refunding any finesthey may have paid to the Respondent, because oftheir working as employer representatives forITMC Corp, and notify them in wntmg that thishas been done(b)Withdraw its petition filed with the Interna-tional Union's general executive board for approvalof the Respondent's disciplinary actions againstBennett and Heard, and request the InternationalUnion to rescind its approval of the Respondent'sdiscipline of them and to remove all references tosuch discipline from its records(c)Post at the Respondent's offices copies of theattached notice marked "Appendix "13 Copies ofthe notice, on forms provided by the Regional Di-rector for Region 15, after being signed by the Re-spondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(d)Sign and return to the Regional Director forRegion 15 sufficient copies of the notice for post-ing by ITMC Corp, if willing, in places where no-tices to employees are customarily posted(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyIT IS FURTHER ORDERED that the complaint isdismissed insofar as it alleges violations not foundhere13 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT restrain or coerce ITMC Corp inthe selection of its representatives for the purposesof collective bargaining or the adjustment of griev-ances by preferring charges, conducting tnals,fining, expelling, or otherwise disciplining DonaldR Bennett and John C Heard in an effort toobtain a collective-bargaining agreement fromITMC CorpWE WILL NOT in any like or related manner re-strain or coerce ITMC Corp in the selection of itsrepresentatives for the purposes of collective bar-gaining or the adjustment of grievancesWE WILL rescind and remove from our recordsall disciplinary actions taken against Donald RBennett and John C Heard, including refundingany fines they may have paid to the Respondent,because of their working as employer representa-tives for ITMC Corp, and notify them in writingthat this has been doneWE WILL withdraw our petition with the Inter-national Union's general executive board for ap-proval of our disciplinary action against Bennettand Heard, and request the International Union torescind its approval of our discipline of them andto remove all references to such discipline from itsrecordsLOCAL UNION NO 60, UNITED ASSO-CIATION OF JOURNEYMEN AND AP-PRENTICES OF THE PLUMBING ANDPIPEFITTING INDUSTRY OF THEUNITED STATES AND CANADA, AFL-CLOClement J Kentungton, Esq , for the General CounselJerry L Gardner Jr, Esq and William Lurye, Esg , ofMetairie, Louisiana, for the UnionDECISIONSTATEMENT OF THE CASEWILLAM N CATES, Administrative Law Judge Thiscase was heard at New Orleans, Louisiana, on 21 and 22March 1988 The case arose when ITMC Corp (ITMC)filed an unfair labor practice charge against Local UnionNo 60, United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the U S PLUMBERS LOCAL 60 (ITMC CORP )405and Canada, AFL-CIO (Local 60), on 23 July 1987The Regional Director for Region 15 investigated thecharge and thereafter on 27 November issued a com-plaint and notice of hearing (complaint) alleging thatLocal 60 had committed certain violations of the Nation-al Labor Relations Act (the Act) The complaint allegesthat Local 60 violated Section 8(b)(1)(B) of the Act byexpelling from membership and fining John C Heard(Heard), Donald R Bennett (Bennett), and Henry Duch-mann (Duchmann) in order to restrain and coerce theiremployer, ITMC, in the selection of its representativesfor the purposes of collective bargaining or the adjust-ment of grievances Local 60 filed an answer to the com-plaint in which it admitted certain allegations therein butdenied the commission of any unfair labor practicesAll parties were afforded full opportunity to examineand cross-examine witnesses, to argue orally, and tosubmit briefs Briefs which have been carefully consid-ered, were submitted by counsel for the General Counseland Local 60Based on the entire record, including my observationof the demeanor of the witnesses, I conclude below, afterexamining the relevant evidence and applicable legalprinciples, that Local 60 violated the Act substantially asalleged in the complaintFINDINGS OF FACTI JURISDICTIONITMC is a Louisiana corporation engaged in the fabn-cation and installation of structural steel, pipe, vessels,and related equipment at various industrial sites in theState of Louisiana During the past calendar year, a rep-resentative period, ITMC purchased and received goodsand materials valued in excess of $50,000 directly frompoints located outside the State of Louisiana The com-plaint alleges, the parties admit, and I find ITMC is, andat all times material has been, an employer engaged in abusiness affectmg commerce within the meaning of Sec-tion 2(2), (6), and (7) of the ActII LABOR ORGANIZATIONLocal 60 is a labor organization within the meaning ofSection 2(5) of the Actin THE ALLEGED UNFAIR LABOR PRACTICESThe issues as framed by the complaint, answer, andlitigation may be generally summarized for discussionpurposes as follows(1)Whether, at times material herein, Bennett,Duchmann, and Heard were supervisors and repre-sentatives of ITMC within the meaning of Section2(11) and 8(b)(1)(B) of the Act(2)Whether Bennett, Duchmann, and Heard per-formed 8(b)(1)(B) duties for ITMC after crossing apicket line established by Local 60 at ITMC's jobsites from approximately the end of June until theend of July'All dates are in 1987 unless otherwise indicated(3)Whether, at material times herein, Local 60had or sought to have a collective bargaining rela-tionship with ITMC(4)Whether Local 60 coerced ITMC within themeaning of 8(b)(1)(B) when it brought chargesagainst Bennett, Duchmann, and Heard and thereaf-ter tried, fined, and expelled them from its member-shipA Background and Contacts Between ITMC andLocal 60Generally speaking, there does not appear to be anygreat dispute about the history and background of the re-lationship between ITMC and Local 60 There are somedisputes with respect to what was said or took place atsome of the meetings between ITMC and Local 60 Ihave set forth the following credited or undisputed factsin for the most part chronological order I have at someplaces set forth my rationale for crediting one witnessover another This is merely to reenforce, not discount,perceptions gained through my observation of the wit-nesses as they testified Although the facts set forth arenot all inclusive, all evidence and arguments of counselsabout the evidence have been weighed and consideredTo the extent that any testimony or other evidence notmentioned in this decision may appear to contradict myfindings of fact, I have not disregarded that evidence buthave rejected it as incredible, lacking in probativeweight, surplusage, or irrelevantITMC, which is headquartered in Kenner, Louisiana,was established in August and mcorporated in October1986 2 Vice President of Construction Foster testifiedITMC was established to operate as a nonunion companyand never at any time after its inception executed anycollective-bargaining agreement with any unionIt appears a number of the employees initially hired byITMC had previously worked for Gaffney Company, aunion contractor that had an agreement with Local 60 3Local 60 encouraged its members at a membership meet-ing in early 19874 to accept employment with ITMCthe hope it could successfully organize ITMC's employ-ees and obtain a collective-bargaining agreement withITMC Bennett was among those in attendance at thatmeeting Thereafter (30 March), Bennett executed aLocal 60 form that reflected he was working for ITMCat the request and under the direction of its businessmanager for "organizing purposes only"Local 60 began its organizational efforts at ITMCapproximately mid-March Local 60 Vice President andInternational Organizer Miller had difficulty at that time2 At all times material, the officials of ITMC were President TrudyAbrahmson (Abrahmson), Vice President and Secretary-Treasurer JerryDeem'. (Decuir), Vice President of Sales David Gaffney (D Gaffney),Vice President of Estimating Tommy Casamento (Casamento), and VicePresident of Construction Ian Foster (Foster)3 At the time ITMC was formed, Gaffney Company was no longer inbusiness4 Local 60 President and Business Agent Charles Mouledous (Moule-dons), Local 60 Vice President and International Organizer Philip AMiller (Miller), Local 60 Vice President and Business Manager RobertJaeger (Jaeger), and Local 60 Business Agent Tommy Dominick (Domin-ick) were present at the meeting 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDobtaining signed authorization cards from ITMC's em-ployees Therefore, Local 60 Vice President and Busi-ness Manager Jaeger telephoned Bennett and asked himif he would be willing to take cards to his jobsite forMiller Bennett thereafter met with Miller and Millergave him signature cards which he took to the jobsitewhere he worked Miller agreed to pick up any signedcards from Bennett the following day Miller did not doso but told Bennett approximately 2 weeks later he hadnot done so because he "did not think it was really thatimportant"Local 60 Vice President and Business Manager Jaegermet Vice President of Construction Foster at Vice Presi-dent of Sales D Gaffney's home in early March RobertGaffney (R Gaffney), who had arranged the meeting,was also present It was the first occasion for Foster andJaeger to meet Jaeger stated Local 60 had always had agood working relationship with the Gaffney Companyand he would like to see that relationship continue withITMC Specifically, Jaeger wanted ITMC to sign anagreement with Local 60 R Gaffney told Jaeger hewould have to direct his comments to Foster because RGaffney was not a corporate member of ITMC Fosterexpressed concern about signing an agreement withLocal 60 because a number of the contractors in the areathat ITMC performed work in would not offer bids tounion contractors The meeting concluded with Jaegerasking Foster to "think seriously" about signing anagreement with Local 60Thereafter, Jaeger requested another meeting withFoster The two met on 13 March at Taylor's Restaurantin Metairie, Louisiana Foster again told Jaeger he wasconcerned about signing a "unilateral" contract withLocal 60 because ITMC would stand to lose work fromclients that would not utilize union contractors, howev-er, he suggested ITMC might be amenable to signing a"project agreement" with Local 60 5 Jaeger and Fosterboth agreed they did not know if such an understandingcould be worked out and both wanted to seek legalcounsel on Foster's "project agreement" proposal Jaegerasked Foster to allow him to speak with his attorney firstand get back with Foster because Jaeger feared Foster'scounsel might be biased against any type agreement be-tween ITMC and Local 60 The meeting ended in thatmannerAccording to Foster, Jaeger never got back with himon his proposal regarding a "project agreement" withLocal 60Foster testified Local 60's next contact with ITMCcame about 2 weeks after his and Jaeger's 13 Marchmeeting At that time Jaeger and Local 60 Vice Presi-dent and International Organizer Miller visited ITMC'soffices in Kenner, Louisiana, and according to Foster'suncontradicted testimony5 Foster defines "unilateral" and "project" agreements somewhat dif-ferently than does the labor community or those in the construction in-dustry Foster considers a "unilateral" agreement to be a full scale collec-tive-bargaining agreement whereas he defines a "project" agreement asone in which ITMC would subcontract to one of its supenntendents thework at a particular jobsite and the site superintendent involved wouldthen execute an agreement for that work with Local 60 Foster hoped inthat manner to be able to work both as a union and nonunion contractorJaeger was intoxicated and they proceeded tothrow the telephone on the floor, throw thingsaround the plant on the floor for whatever reason, Idon't know So I guess that was kind of a responseas to how they felt the proceedings were goingFoster credibly testified Bennett and Heard reportedto him in either April or May that Local 60 was attempt-ing at the two worksites involved herein to sign ITMC'semployees up with Local 60 Heard also told Foster hehad some contact with Local 60 Vice President andInternational Organizer Miller Foster told Heard to"find out what Miller want[ed]" but not to make anyagreement with himDunng the first week in June, Heard met with Local60 Vice President and International Organizer Millerdunng lunch at the Myrtle Grove Inn in Myrtle Grove,Louisiana 6 Heard and Miller already knew each otherthrough their association with Local 60 Miller askedHeard what type of job ITMC was doing at the Missis-sippi River Alcohol construction site Heard explainedthat the piping work on the job only amounted to ap-proximately 5 percent of the total job and would notcome until near the end of the project Miller askedHeard if ITMC would be willing to sign a collective-bar-gaining agreement with Local 60 Heard left the matteropen by not responding one way or the other to Miller'srequestTwo days later, Miller again met with Heard aroundnoon at the same location Miller asked Heard if it wouldbe possible for Heard to pass out authorization cards forLocal 60 Heard told Miller he was a superintendent andcould not do that Miller then asked Heard if it would bepossible for him to talk to someone within ITMC's man-agement Heard told Miller he could talk with him andasked Miller what he had to offer and told him it wasprobably open for discussion Miller told Heard he hadLocal 60's standard contract to offer which, included awage scale of $1240 per hour Heard told Miller hewould set up a meeting between him and Vice Presidentof Construction Foster and that Heard could not solelyanswer Miller because he did not own the CompanyMiller told Heard he wanted to meet with Foster with-out Local 60 Vice President and Business ManagerJaeger being involvedMiller met Heard for a third time a day or so later atthe same location as their first two meetings The two ofthem discussed Miller's contract proposals Heard had al-ready alerted Foster of Miller's desire to meet with himTherefore Heard gave Miller Foster's home, business,and automobile telephone numbers and told him Fosterwould be "more than glad" to meet with him Thatended their meetingFoster met with Miller alone7 (probably in June) atRuth Chris' Steakhouse in Metaine, Louisiana Foster6 Heard stated the meeting had been prearranged by two boilermakers,namely, Hughey Spencer and Harry Payne Heard said he did not knowwhen he first met with Miller that their meeting had been prearranged7 Foster testified Heard had told him the meeting would be with Milleralone and Jaeger would not be Involved Heard testified he was unable toattend the Miller/Foster meeting because of his work schedule and com-mitments PLUMBERS LOCAL 60 (ITMC CORP )407credibly and without contradiction testified the firstthing they talked about was Jaeger's and Miller's con-duct at ITMC's offices back in March 8 Foster toldMiller he had "a hell of a problem getting involved inany kind of agreement with people that react[ed] in themanner that they reacted especially when [they] were inthe middle of negotiation[s] " Foster warned Millerhe was "very concerned in even discussing any kind ofagreement unless they conducted themselves in a morebusinesslike manner" Miller told Foster he was not ex-cusing Jaeger's conduct at ITMC's offices but addedJaeger was frustrated at the time Foster testified he andMiller then began to discuss what was needed and/or re-quired in order for them to arrive at a collective-bargain-ing agreement Foster again stated his reason for notwanting a "unilateral" (standard) agreement with Local60 but did offer to execute a "project" type agreementfor certain work at the Tenneco Oil Refinery site inChalmette, Louisiana Miller suggested a $1246 per hourwage rate while Foster suggested an $11 50 per hourrate Miller told Foster he would take their discussionsback to Local 60's membership and get back with FosterMiller did not thereafter directly respond to Foster'sproposalsOn or about 26 June, Foster heard rumors at ITMC'stwo jobsites involved here that Local 60 was planningon establishing picket lines at both of ITMC's worksitesOn that date he telephoned Miller at Local 60's officesand asked him why he had not responded to his proposalon a "project" agreement and if Local 60 was going toestablish picket lines at ITMC's jobsites Miller toldFoster that with respect to his proposal, Local 60 couldnot move away from a payscale of $12 46 per hourFoster told Miller that if Local 60 established picket linesat any of ITMC's jobsites he would take such actions tobe a categorical "no" to all of ITMC's contract propos-als That ended their conversationThe Union picketed ITMC's Tenneco Oil Refineryand Mississippi River Alcohol construction sites from ap-proximately 30 June until approximately 29 July 9When Local 60 started picketing at the Tenneco OilRefinery site, Bennett and the other ITMC employeesdid not immediately go inside the refinery area to theirjobs Estimator Duchmann was present at the TennecoOil Refinery site that morning for a meeting with Super-intendent Bennett 10 He met with Bennett at Rocky andCarlo's Restaurant across the street from the TennecoOil Refinery Bennett and ITMC's other employees hadgathered at that restaurant Local 60 Vice President andBusiness Manager Jaeger and Local 60 Vice Presidentand International Organizer Miller were also present atthe restaurant that morning " Duchmann talked to8 The conduct referred to is set forth earlier in this decision9 Although Foster was not certain of the exact wording on signs uti-lized by Local 60, his best recollection was that the signs read "ITMCunfair to Pipefitters, Steamfitters, Boilermakers, Local 60, and Local 37"Foster explained that Local 37 was the Boilermakers Union'• Duchmann's ongmal purpose for being at the Tenneco Oil Refinerysite was for a walk through and meeting with Bennett on matters unrela-tedto Local 60 s picketing11 When Duchmann saw all that was happening at the site, he tele-phoned Foster about the situationJaeger and Miller about what was going on and askedthem how long the picketing would last Miller informedDuchmann at least twice that morning that the picketingwould not stop unless ITMC signed a collective-bargain-ing agreement with Local 60 Duchmann and Miller dis-cussed wages and engaged in a "shouting match" outsidethe restaurant When Foster arrived at Rocky andCarlo's Restaurant, he told Duchmann and Bennett hewanted to meet with all of ITMC's employees in ITMC'soffices at the site Miller told Duchmann that if therewas going to be any meeting of ITMC's employees,Local 60 wanted to be present to represent them Duch-mann told Miller and Jaeger they would not be welcomeat any such meeting because of the previous problemsthey had caused for ITMC Miller told the ITMC em-ployees that if Local 60's representatives were not at themeeting then the employees should not attend Duch-mann told the employees it was up to them as to wheth-er they attended or not A majority of the employees at-tended the meeting notwithstanding the fact Local 60'srepresentatives were not presentFoster told the employees that if they did not reportfor work the company, for whom ITMC was working,would just get some other company to complete theirproject Bennett expressed concern to Foster about thejobs he had going at the refinery at that time and sug-gested something ought to be done to get "this thing"with Local 60 resolved Bennett asked Foster if Bennettcould set up a meeting between Foster and representa-tives of Local 60 where he also could be present to wit-ness "what was going on" from both sides Foster toldBennett to go ahead and attempt to set up just such ameeting 12After Local 60 started picketing at ITMC's MississippiRiver Alcohol site Heard had a meeting with ITMC'semployees He told the employees it was up to themwhether they crossed Local 60's picket line and reportedto work or not On the second or third day of picketingat the Mississippi River Alcohol site Heard spoke withLocal 60 President and Business Agent Mouledous at thepicket line Heard asked Mouledous why Local 60 waspicketing because he thought they were still trying to or-ganize ITMC's employees and he saw no reason for thepicketing Mouledous told Heard representatives ofLocal 60 were unable to approach ITMC officials andITMC was getting too big too fast and something had tobe done So, Local 60 established the picket line Thatended their conversationOn 7 July, Vice President of Construction Foster andTenneco Oil Refinery site Superintendent Bennett" metat the Marina Wharf Restaurant in Chalmette, Louisiana,with Local 60 President and Business Agent Mouledous,Local 60 Vice President and Business Manager Jaeger,Local 60 Business Agent Dominick, and Local 60 Vice12 Bennett's efforts resulted in the 7 July meeting at the Manna WharfRestaurant which will hereinafter be discussed13 Foster stated Bennett was at the meeting for two reasons (1) to un-derstand fully each side's positions and proposals, and to inform the rank-and-file employees about the status of the negotiations, and (2) to assistFoster and answer any questions Foster might have at the meeting 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPresident and International Organizer Miller." Fosterwas the primary spokesperson for ITMC and Jaeger forLocal 60. Foster and Jaeger discussed their respectivepositions on a collective-bargaining agreement. Fosteragain expressed concern that ITMC could not be com-petitive with the wage rates called for in Local 60's pro-posals. Foster was uncertain about whether ITMC wouldhave to pay overtime if it worked four 10-hour days perweek instead of five 8-hour days." Foster also expressedconcern over the fact certain contractors that ITMC didwork for would not allow unionized contractors to bidfor their work. Jaeger gave :Foster a copy of a masteragreement for that type of industry which he proposedas a collective-bargaining agreement. Foster asked "whatcould be done to get rid of the picket[s]." Jaeger toldhim to "sign an agreement." Superintendent Bennettasked if the union charges that had been filed against heand "his people" would be dropped if ITMC signed acontract. Jaeger told Bennett they would be dropped."Foster told Jaeger he would present Local 60's demandsto ITMC's officials for a decision and he would be backin touch with Local 60.ITMC's officials•namely President Abrahmson, VicePresident of Sales D. Gaffney, Vice President and Secre-tary-Treasurer Decuir, Vice President of Estimating Ca-samento, Vice President of Construction Foster and Esti-mator Duchmann met on either 8 or 9 July and votedunanimously to reject Local 60's proposals." Thereafter,on approximately 21 July, Foster telephoned Local 60Vice President and International Organizer Miller andinformed him ITMC had taken a vote and decided not tosign an agreement with, nor recognize, Local 60 as bar-gaining representative for its employees.On 29 July, Local 60 sent a telegram to ITMC inwhich it indicated all picketing at ITMC's worksites hadceased as of that date and disclaimed any interest in rep-resenting ITMC's employees.B. The Job Duties of Bennett, Duchmann, and HeardAt all times material Bennett and Heard were em-ployed as site superintendents and Duchmann as an esti-mator for ITMC.Heard served as site superintendent at ITMC's Missis-sippi River Alcohol facility and Bennett served in thatsame capacity at ITMC's Tenneco Oil Refinery project.Both were the senior officials of ITMC at their respec-tive work sites. Both had and exercised the authority tohire, fire, lay off, and discipline employees. Both deter-mined the need for and selected those to work overtime." Marty Catyb, business manager for Local 37 of the BoilermakersUnion, was also present at least for a portion of the meeting.15 Bennett asked questions and then explained to Foster Local 60'sproposals on work hours and overtime. He did so to the extent thoseissues were put to rest.16 I credit Bennett's testimony on this point. Foster corroborated Ben-nett's testimony. Jaeger did not recall Bennett or anyone else asking anyquestions about union charges, however, he stated that if Foster askedanything, that was not the main reason for their meeting. On cross-exami-nation, Jaeger specifically denied the subject of union charges was raised.Jaeger was a coy witness who did not impress me as being believable onthis point.11 R. Gaffney was present for, but did not vote in, the proceedings. Allvotes cast had equal weight.Heard had three supervisors and approximately 45 jour-neymen who worked under his direction•four of which .were pipefitters by classification. The pipefitters thatworked under Heard's direction did not commence to doso until near the end of ITMC's work at the Tenneco OilRefinery site. Bennett had as many as five foremen andfrom 10 to 40 rank-and-file employees that worked forhim. Neither Heard nor Bennett performed any unitwork." Both men granted pay raises and determinedwage scales (within limits set by ITMC) for the rank-and-file employees." Bennett testified without contradic-tion that he daily handled personal grievances of em-ployees on such matters as: whether certain workingconditions were safe; whether employees were gettingequal opportunities for overtime; and payroll complaints.Bennett stated he also reviewed the qualifications forand, where appropriate, upgraded employees from helperclassifications to journeymen status and from journeymenstatus to foremen as needed. Bennett did not clear hisresolutions of the above matters with anyone. Heard tes-tified without contradiction that he handled employeecomplaints about sanitary facilities and working condi-tions. Specifically, he increased the number of toilet fa-cilities at the worksite he was responsible for. He investi-gated complaints of helpers who thought they should bejourneymen and where appropriate reclassified helpers tojourneymen status. He routinely adjusted employee pay-roll complaints, specifically, looking into complaints re-lated to employees being short of hours or amounts ofpay on their payroll checks. In that regard, Heard testi-fied no one looked over his shoulder at the correctionshe made.Estimator Duchmann credibly testified without contra-diction that as an estimator he prepared bids, coordinatedwork with subcontractors, and executed contracts onbehalf of ITMC. Duchmann signed contracts with cus-tomers on ITMC's behalf in amounts ranging from a fewdollars to $700,000. After successfully bidding any par-ticular job, Duchmann's duties included securing theservices of a site superintendent and covering with thesuperintendent selected, the scope of the job to be per-formed at that particular site. He, with assistance fromthe selected superintendent, would coordinate manpowerand arrange for the initial materials needed for theproject. Duchmann handled customer complaints at thevarious projects he was involved with. Duchmann, fromtime to time, filled in for Vice President of ConstructionFoster. Duchmann hired employees for the variousprojects he was involved with.Bennett's, Duchmann's, and Heard's functions and ac-tions with respect to any collective-bargaining dutiesthey performed for ITMC are set forth elsewhere in thisdecision." On one occasion when he felt an employee's safety was at stake,Bennett did approximately 30 minutes of unit work.19 Although Local 60 in its answer to the complaint denied Heard,Bennett, and Duchmann were supervisors within the meaning of Sec.2(11) of the Act, it conceded in its posttrial brief that Heard and Bennetthad and exercised supervisory authority within the meaning of the Act.However, it contends Bennett, Duchmann, and Heard are not and neverwere representatives of ITMC within the meaning of Sec. 8(b)(1)(B) ofthe Act. PLUMBERS LOCAL 60 (ITMC CORP )409C Local 60's Disciplining of Bennett, Duchmann,and HeardInternal union charges were filed on 3 July againstBennett, Duchmann, Heard, and others who crossedLocal 60's picket lines at ITMC's two worksites involvedhere It is undisputed that Bennett, Duchmann, andHeard performed nonumt work behind the picket linesThe charges against Bennett, Duchmann, Heard, andothers allege they violated Section 200 of the Constitu-tion of the United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, and article VII, WorkingRules 2, 3, and 7 of Local 60's bylaws In essence, it isalleged the individuals worked for a contractor (in thiscase ITMC) who was not a signatory to a collective-bar-gaining agreement with Local 60 Bennett, Duchmann,and Heard were notified by letters dated 7 July thatcharges had been preferred against them Bennett andDuchmann acknowledged receipt on 10 July and Heardon 18 July of the charges against them Bennett, Duch-mann, Heard, and others were tried by Local 60 on 27July and on or about 4 August found guilty of thecharges against them Each was fined $2000 and expelledfrom membership in Local 60 On 4 August, Local 60petitioned the International Union's General ExecutiveBoard for approval of the above disciplinary actionsThe General Executive Board by General Secretary-Treasurer Charles J Habig and General PresidentMarvin J Boede notified Bennett, Duchmann, and Heardon 18 November it was upholding Local 60's disciplineof themD Positions of the PartiesI shall briefly highlight the parties' positions I havenot attempted at this point in the Decision to summarizeall contentions and arguments made by the parties How-ever, all contentions and arguments have been consid-ered and to the extent appropriate discussedCounsel for the General Counsel asserts Bennett,Duchmann, and Heard were at all times material supervi-sors within the meaning of Section 2(11) of the Act, andwere disciplined in violation of the Act for engaging in8(b)(1)(B) duties for ITMC In that regard, counsel forthe General Counsel contends Bennett and Heard pos-sessed and exercised grievance adjustment responsibilitiesregarding personal employee complaints and that Duch-mann possessed and exercised collective-bargaining re-sponsibilities for ITMC within the meaning of Section8(b)(1)(B) of the Act Counsel for the General Counselasserts Local 60's reliance on NLRB v Electrical WorkersIBEW Local 340, 481 U S 573 (1987), is misplaced inthat the case sub judice is factually distinguishable in twocritical respects First, he contends that unlike the situa-tion in IBEW Local 340, supra, Local 60 sought to estab-lish a collective-bargaining relationship with ITMC Fur-ther, counsel for the General Counsel argues that whenLocal 60 disclaimed any interest in representing ITMC'semployees, it had already unlawfully coerced ITMC bydisciplining Bennett, Duchmann, and Heard He assertsthe fact the final approval for the discipline against thethree came after Local 60 disclaimed interest in repre-sentmg ITMC's employees is no defense to it because itspostdisclaimer action of approving its predisclaimer disci-pline was as a direct consequence of its earlier actionsand could not be disentangled therefrom Counsel for theGeneral Counsel would also distinguish the instant casefrom IBEW Local 340, supra, by contending the three su-pervisors involved here possessed and exercised griev-ance adjustment or collective-bargaining responsibilitiesfor ITMCLocal 60 contends the instant case is controlled byIBEW Local 340, supra Local 60 asserts that neitherBennett, Duchmann, nor Heard engaged in any8(b)(1)(B) activities as narrowly defined by the Court inIBEW Local 340, supra Local 60 contends counsel forthe General Counsel failed to establish any of the threeCourt-mandated elements of an 8(b)(1)(B) violation ofthe Act Specifically, Local 60 argues counsel for theGeneral Counsel failed to demonstrate that (1) Bennett,Duchmann, or Heard engaged in any collective bargain-ing, grievance adjusting, or contract interpreting dutieson behalf of ITMC, (2) Local 60's discipline of Bennett,Duchmann, or Heard was in retaliation for actions takenby them in collective bargaining, grievance adjusting, orcontract interpreting inasmuch as they neither possessednor exercised any such duties or functions, and (3) Local60's sanctions against Bennett, Duchmann, or Heard ad-versely affected them in the performance of any collec-tive bargaining, grievance adjusting, or contract inter-preting duties on behalf of ITMC because they neitherpossessed nor exercised any such dutiesLocal 60 also argues the Court in IBEW Local 340,supra, rejected the notion that a supervisor can be an8(b)(1)(B) representative when the supervisor works foran employer that is not a signatory to a collective-bar-gaining agreement with a labor organizationLocal 60 further contends that even if Bennett, Duch-mann, and Heard were 8(b)(1)(B) representatives, it, as amatter of law, could not be found to have violated Sec-tion 8(b)(1)(B) of the Act for disciplining them because ithad, in writing, disclaimed any interest in representingthe employees of ITMC and had not taken any actionsince its disclaimer that was inconsistent with its writtendisclaimerE Legal PrinciplesSection 8(b)(1)(B) of the Act makes it unlawful for alabor organization to "restrain or coerce an employ-er in the selection of his representatives for the purposesof collective bargaining or the adjustment of griev-ances" Administrative Law Judge Jerrold H Shapirooutlined in Plumbers Local 364, 254 NLRB 1123, 1125(1981), certain principles the Board and courts have inthe past adopted related to Section 8(b)(1)(B) of the ActThose principles areSection 8(b)(1)(B) prohibits both direct union pres-sure•for example, stnkes•to force replacement ofgrievance representatives and indirect union pres-sure•for example, union discipline of supervisor-members•which may adversely affect the chosensupervisors' performance of their representative 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfunctions American Broadcasting Companies v Writ-ers Guild of America West Inc , 437 U S 411 (1978),New Mexico District Council of Carpenters and Join-ers of America (A S Horner, Inc ), 177 NLRB 500,502 (1969), enfd 454 F 2d 1116 (10th Or 1972),and Wisconsin River Valley District Council of theUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (Skippy Enterprises, Inc ), 218NLRB 1063, 1064 (1975), enfd 532 F 2d 41 (7thCir 1976)It is also well settled that union discipline of su-pervisor-members who cross a picket line or other-wise violate a union's no-work rule in order to per-form their normal supervisory functions constitutesindirect union pressure within the prohibition ofSection 8(b)(1)(B) In reaching this conclusion, theBoard and courts have recognized that the reason-ably foreseeable and intended effect of such disci-pline is that the supervisor-member will cease work-ing for the duration of the dispute, thereby depriv-ing the employer of the grievance adjustment serv-ices of his chosen representative American Broad-casting Companies, supra at 433-437, fn 36, NLRBv International Union of Operating Engineers, LocalUnion No 501, AFL-CIO, 580 F 2d 359, 360 (9thCir 1978), A S Homer, supra, 502, and Sloppy En-terprises, supra, 218 NLRB 1064, enfd 532 F 2d at52-53 Such discipline is unlawful even where, ashere, the supervisor defies the union and continuesto work for the employer during the dispute, thediscipline is unlawful because the supervisor, havingbeen disciplined for working during a labor dispute,may reasonably fear further discipline and, hence,will be deterred from ivorkmg during any futuredisputes The employer, in such circumstances, musteither replace the disciplined supervisor or risk lossof his services during a future dispute, in eitherevent, the employer is coerced in the selection andretention of his chose grievance adjustment repre-sentative American Broadcasting Companies, supra,433-437In Electrical Workers IBEW Local 340, the SupremeCourt concluded "discipline of a supervisor-member isprohibited under Section 8(b)(1)(B) only when thatmember is engaged in 8(b)(1)(B) activities•that is, col-lective bargaining, grievance adjustment, or some otherclosely related activity (e g, contract interpretation, as inOakland Mailers)" The Court in IBEW Local 340, supra,specifically rejected the "reservoir doctrine" that all em-ployer-supervisors fall within the protection of Section8(b)(1)(B) of the Act In this regard, the Court noted"One obvious ramification of this conclusion is that8(b)(1)(B) prohibits discipline of only those supervisor-members who actually perform 8(b)(1)(B) duties Clearlya supervisor cannot be disciplined for acts or omissionsthat occur during performance of 8(b)(1)(B) duties if heor she has none"The Court in IBEW Local 340, supra, noted it had ear-lier, in Florida Power & Light Electrical Workers Local641, 417 U S 790, 804-805 (1974), created a restrictive"adverse-effect" test to determine when Section8(b)(1)(B) is violatedNowhere in the legislative history is there to befound any implication that Congress sought toextend protection to the employer from union re-straint or coercion when engaged in any activityother than the selection of its representatives for thepurposes of collective bargaining and grievance ad-justment The conclusion is thus inescapable that aunion's discipline of one of its members who is a su-pervisory employee can constitute a violation of †8(b)(1)(B) only when that discipline may adverselyaffect the supervisor's conduct in performing the dutiesof and acting in his capacity as grievance adjuster orcollective bargainer on behalf of the employer 417U S at 804-805 (emphasis added )The Court in IBEW Local 340, supra, also noted it hadheld in American Broadcasting Co v Writers Guild, 437U S 411 (1978), that before an 8(b)(1)(B) violation couldbe found or sustained the Board must make a factualfinding that a union's sanction will adversely affect theemployer-representative's performance of collective-bar-gaining or grievance-adjusting duties With respect towhat constitutes 8(b)(1)(B) "grievance-adjusting duties,"the Board for years has held the handling of noncontrac-tual or personal grievances comes within the ambit ofthat section of the Act See, for example, Toledo Lithog-raphers, 175 NLRB 1072 at 1078 (1969) However, theCourt, at footnote 12 of its decision in IBEW Local 340,supra, indicated, without specifically ruling on the issue,that the "narrow purpose and scope of 8(b)(1)(B)" sug-gested a more narrow definition of "gnevance" and"grievance adjustment" than the Board followed Fol-lowing the Court's decision in IBEW Local 340, supra,the Board had an opportunity in Teamsters Local 379,284 NLRB 1413 (1987), to again review and define thescope of grievance adjustment within the meaning ofSection 8(b)(1)(B) of the Act At footnote 1 of its deci-sion in Teamsters Local, 379, supra, the Board held that asupervisor who "regularly handles and adjusts employeecomplaints concerning safety matters" and "payrollproblems" had grievance adjustment authority within themeaning of Section 8(b)(1)(B) of the Act despite the ab-sence of "any specific role within the formal contractualgrievance procedure" The Board specifically declared"the responsibility for handling such worksite complaintsfalls within the scope of grievance adjustment authority"The Court in IBEW Local 340, supra, held that wherethe coercion against the employer is indirect•against theemployer's representatives, it must be shown that there isa collective-bargaining relationship between the employ-er and the union or that the union seeks such a relation-ship before a violation of Section 8(b)(1)(B) of the Actcan be found The Court in IBEW Local 340, supra at595, summarized its conclusions on Section 8(b)(1)(B) asfollowsSection 8(b)(1)(B) was enacted to protect the in-tegrity of the processes of grievance adjustment andcollective bargaining•two private dispute-resolu- PLUMBERS LOCAL 60 (ITMC CORP )411non systems on which the national labor laws placea high premium Although some union disciplinemight impermissibly affect the manner in which asupervisor-member carries out • 8(b)(1)(B) tasks orcoerce the employer in its selection of a • 8(b)(1)(B)representative, union discipline directed at supervi-sor-members without • 8(b)(1)(B) duties, workingfor employers with whom the union neither has norseeks a collective-bargaining relationship, cannotand does not adversely affect the performance of •8(b)(1)(B) duties Consequently, such union actiondoes not coerce the employer m its selection of• 8(b)(1)(B) representativesF Discussion, Analysis, and ConclusionsFirst, it is clear Bennett, Duchmann, and Heard wereat material times supervisors of ITMC within the mean-ing of Section 2(11) of the Act The three of them testi-fied convincingly and without contradiction that theypossessed numerous specific mdicia of supervisory au-thority For example, Bennett and Heard hired, laid off,fired, and disciplined employees Both were the rankingrepresentative of ITMC at their respective worksitesBoth had several foremen/supervisors and numerousrank-and-file employees working under their direct or in-direct supervision The evidence is overwhelming thatBennett's and Heard's duties required them to exercisesubstantial independent judgment in their handling ofITMC's employees Local 60 in its posttnal brief, in es-sence, concedes Bennett and ,Heard were at all times ma-terial supervisors of ITMC within the meaning of theAct In fact, Local 60 does not appear to seriously dis-pute that Duchmann had, and exercised, supervisory au-thority within the meaning of Section 2(11) of the ActDuchmann hired employees and committed ITMC'scredit in substantial amounts Duchmann directed site su-perintendents in the performance of their duties and fromtime to time filled in for the vice president of construc-tion In that regard, I note Local 60 takes the position inits posttnal brief that the vice president of constructionexercised managerial duties normally associated with achief executive officer of a company In summary, theevidence demonstrates, and I find, Bennett, Duchmann,and Heard all had and exercised supervisory dutieswithin the meaning of Section 2(11) of the ActFinding Bennett, Duchmann, and Heard to be 2(11)su-pervisors does not however resolve the issue of wheth-er at material times they qualified as ITMC's representa-tives within the meaning of Section 8(b)(1)(B) of the ActIn determining whether Bennett, Duchmann, or Heardwere 8(b)(1)(B) representatives, I shall examine the evi-dence on each separately to see if one or all acted forITMC in the capacity of a grievance adjuster, or collec-tive bargainerBennett was ITMC's highest ranking representative atthe Tenneco Oil Refmery jobsite and was its representa-tive for adjusting personal noncontractual grievances Itis undisputed that Bennett handled, on a daily basis,worksite complaints involving employees' safety, payrollproblems, overtime, and the assignment to and promo-tions into and out of work classifications The Board haslong held and even after the Court's decision in IBEWLocal 340, supra, continues to hold that the adjustmentby a supervisor of personal complaints related to suchmatters as safety and payroll problems brings the super-visor within the scope of grievance adjustment authoritywithin the meaning of Section 8(b)(1)(B) of the Act SeeTeamsters Local 379, supra Accordingly, I find Bennettwas, at material times, an employer representative withinthe meaning of Section 8(b)(1)(B) of the Act inasmuch ashe had and exercised grievance adjustment duties andfunctions for ITMC Additionally, Bennett served as oneof ITMC's bargaining representatives, at least, at the 7July Manna Wharf Restaurant meeting One of the pur-poses for Bennett being at that meeting, as testified to byVice President of Construction Foster, was to assistFoster in the bargaimng session by, among other things,answering any questions Foster had with respect toLocal 60's collective-bargaining proposals Bennett alsoactively participated in the session by, among otherthings, inquiring of Local 60's officials what dispositionwould be made of the union charges filed against mem-bers who crossed its picket lines Bennett was assured byBusiness Manager Jaeger the charges would be droppedif a collective-bargaining agreement was signed Thus,Bennett's functions at the 7 July bargaining session weremore in the nature of a fundamental rather than orna-mental participant Accordingly, I find Bennett was alsoan 8(b)(1)(B) representative of ITMC in that he func-tioned as a bargaining representative for it in negotiationswith Local 60Heard was ITMC's highest ranking representative atits Mississippi River Alcohol site and, like Bennett, wasits representative for adjusting personal noncontractualemployee grievances at that jobsite Heard handled wagerate and job classification complaints He routinely han-dled payroll and hours of work complaints without guid-ance from anyone He handled complaints related to san-itary working conditions Heard also functioned as a col-lective-bargaining representative for ITMC with Local60 In that regard, he met with Local 60 Vice Presidentand International Organizer Miller on three separate oc-casions in June at which the two discussed the possibilityof ITMC signing a collective-bargaining agreement withLocal 60 and they also discussed Local 60's specific pro-posals for a collective-bargaining agreement Heard spe-cifically asked Miller what Local 60 had to offer andtold Miller that whatever it proposed would probably beopen for discussion with ITMC Heard arranged for, butwas not available to attend, a further negotiating sessionbetween Vice President of Construction Foster andMiller Additionally, in approximately early July, Heardmet with Local 60 President and Business Agent Moule-dous at the picket line at Heard's worksite The two ofthem discussed why Local 60 was picketing ITMC'sworksites Heard expressed his position to Mouledousthat since Local 60 was still trying to organize ITMC'semployees, he saw no reason for them to be picketingthe worksites Mouledous responded that ITMC was get-ting too big too fast and something had to be done aboutit In light of all the above, I am persuaded and find thatHeard was, at material times, an employer representativefor ITMC within the meanmg of Section 8(b)(1)(B) of 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Act in that he had and exercised not only grievanceadjustment duties and functions for ITMC but alsoserved as a collective-bargaining representative for itThere is no serious contention that Duchmann had orexercised any grievance adjustment duties for ITMC Ifhe qualifies as an 8(b)(1)(B) representative of ITMC, itwould have to be that he served as a collective bargainerfor it I conclude and find he did Although Duchmann'sparticipation in collective bargaining was somewhatminimal, it was sufficient to bring him within the ambitof Section 8(b)(1)(B) as a collective bargainer One onlyneeds to state a position with an eye toward reaching anagreement or resolving a dispute in order to be found tobe engaging in collective bargaining On the day picket-ing commenced at ITMC's Tenneco Oil Refineryproject, Duchmann spoke with Local 60 Vice Presidentand Business Manager Jaeger and International Organiz-er Miller at a restaurant near where the picketing wastaking place Duchmann inquired of Jaeger and Millerhow long the picketing would last Duchmann andMiller engaged in a shouting match as they discussed thewage rates ITMC paid its employees Miller informedDuchmann more than once during their meeting that thepicketing by Local 60 would not stop unless ITMCsigned a collective-bargaining agreement with it Duch-mann told Miller, after Miller requested to representITMC's employees at a meeting that morning, he couldnot do so On either 8 or 9 July, Duchmann along withfive other ITMC's officials voted unanimously to rejectLocal 60's proposals for an agreement and to decline torecognize it as a bargaining representative for ITMC'semployees In summary, I find Duchmann functioned asa collective bargainer for ITMC within the meaning ofSection 8(b)(1)(B) of the ActThe Court in IBEW Local 340, supra, held that wherecoercion is indirect, i e, upon the employer's representa-tive rather than directly upon the employer, it must beestablished that there is a collective-bargaining relation-ship between the employer and the union or that theunion sought to have such a relationship In the case subjudice, Local 60 at no time had a collective-bargainingrelationship with ITMC However, the evidence is con-clusive and undisputed it sought such a relationship atleast until it notified ITMC on 29 July that it disclaimedany interest in representing its employees for the pur-poses of collective bargaining From Local 60's first con-tact with ITMC in March until its disclaimer in July, itactively sought to have ITMC sign a collective-bargain-ing agreement with it I find no merit to Local 60's argu-ment that because it filed a disclaimer in late July that asa matter of law no 8(b)(1)(B) violation can be foundLocal 60's predisclaimer actions of charging, fining, andexpelling Bennett, Duchmann, and Heard had alreadybeen accomplished and the only postdisclaimer actiontaken was when the International Union's General Exec-utive Board approved Local 60's predisclaimer actionsAny coercive effect Local 60's actions against Bennett,Duchmann, and Heard had on ITMC had, in essence, al-ready been effectuated and the postdisclaimer action bythe International Union was as a direct result of Local60's predisclaimer actionsLocal 60's discipline of Bennett, Duchmann, andHeard had the foreseeable consequence of causing themin order to resolve their difficulties with Local 60 to seekto have ITMC sign a collective-bargaining agreementwith Local 60 Local 60 actively sought to have Bennettand Heard assist it in its efforts in that regard Further-more, Local 60's representative made it known that notonly would the picketing at ITMC's worksites cease butthat the intraumon charges against Bennett, Duchmann,Heard, and the others would be dropped if ITMC signedan agreement with it Accordingly, based on the creditedfacts and for all of the above-outlined reasons, I findLocal 60 restrained and coerced ITMC in its selection ofits representatives for the purposes of gnevance adjust-ment or collective bargaining in violation of Section8(b)(1)(B) of the ActCONCLUSIONS OF LAW1 Local Union No 60, United Association of Journey-men and Apprentices of the Plumbing and Pipefitting In-dustry of the U S and Canada, AFL-CIO is a labor or-ganization within the meaning of Section 2(5) of the Act2 ITMC Corp is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act3 Donald R Bennett, Henry Duchmann, and John CHeard were at all times material employer representa-tives of ITMC Corp within the meaning of Section8(b)(1)(B) of the Act4 By preferring charges against Donald R Bennett,Henry Duchmann, and John C Heard and imposing afine of $2000 against them and by expelling them frommembership, Local 60 restrained and coerced ITMCCorp in the selection of its representatives for the pur-poses of collective bargaining or the adjustment of griev-ances and thereby engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(b)(1)(B)of the ActTHE REMEDYHaving found that Local 60 has engaged in certainunfair labor practices, I shall recommend it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActLocal 60 will be ordered to rescind and expunge thecharges brought against, and all discipline imposed on,Donald R Bennett, Henry Duchmann, and John CHeard[Recommended Order omitted from publication ]